                                                      Notice Recipients
District/Off: 0971−5                        User: admin                           Date Created: 4/15/2021
Case: 21−50503                              Form ID: 309A                         Total: 21


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Susan Collins         134 Seale Ave         Palo Alto, CA 94301
ust         Office of the U.S. Trustee / SJ        U.S. Federal Bldg.       280 S 1st St. #268       San Jose, CA 95113−3004
tr          Doris A. Kaelin         P.O. Box 1582         Santa Cruz, CA 95061
aty         Geoff Wiggs          Law Offices of Geoff Wiggs          1900 South Norfolk St. #350         San Mateo, CA 94403
smg         State Board of Equalization         Attn: Special Procedures Section, MIC:55         P.O. Box
            942879         Sacramento, CA 94279
smg         CA Employment Development Dept.               Bankruptcy Group MIC 92E           P.O. Box 826880        Sacramento,
            CA 94280−0001
smg         CA Franchise Tax Board           Attn: Special Procedures        P.O. Box 2952         Sacramento, CA 95812−2952
smg         IRS        P.O. Box 7346          Philadelphia, PA 19101−7346
15290759 Bank Of Hawaii             Pob 2900         Honolulu, HI 96846
15290760 Barclays Bank Delaware              Attn: Bankruptcy         Po Box 8801         Wilmington, DE 19899
15290761 Capital One           Attn: Bankruptcy          Po Box 30285         Salt Lake City, UT 84130
15290762 Chase Auto Finance             Attn: Bankruptcy         Po Box 901076         Fort Worth, TX 76101
15290763 Chase Card Services             Attn: Bankruptcy        Po Box 15298         Wilmington, DE 19850
15290765 Citibank           Citi Mtg, Inc/Bankruptcy         Mc− 730 Po Box 790130            O'Fallon, MO 63368
15290764 Citibank           Citicorp Credit Srvs/Centralized Bk dept         Po Box 790034         St Louis, MO 63179
15290766 Citibank/The Home Depot               Citicorp Credit Srvs/Centralized Bk dept        Po Box 790034        St Louis, MO
            63179
15290767 Comenity Bank/Avenue               Attn: Bankruptcy         Po Box 182125          Columbus, OH 43218
15290768 Department Store National Bank/Macy's               Attn: Bankruptcy        9111 Duke Boulevard         Mason, OH
            45040
15290769 Discover Financial            Attn: Bankruptcy         Po Box 3025         New Albany, OH 43054
15290770 Lincoln Automotive Fin             Attn: Bankruptcy         Po Box 542000          Omaha, NE 68154
15290771 Synchrony Bank/Banana Republic                Attn: Bankruptcy        Po Box 965060          Orlando, FL 32896
                                                                                                                      TOTAL: 21




      Case: 21-50503            Doc# 7-1         Filed: 04/15/21          Entered: 04/15/21 08:46:06                Page 1 of 1
